       Case 9:21-cr-00021-DLC Document 2 Filed 05/06/21 Page 1 of 3


                                                                         ^33 JS jR
                                                                             g Sj
                                                                                      ■<a
JENNIFER CLARK
Assistant U.S. Attorney
U.S. Attorney’s Office
                                                                       Cterk, U-S Distnc/i   : y. :
P.O. Box 8329                                                            District Of
                                                                             O '"':
Missoula, MX 59807
105 E. Pine, 2nd Floor
Missoula, MX 59802
Phone: (406) 542-8851
Fax: (406) 542-1476
E-mail: Jennifer.Clark2@usdoj.gov

AXXORNEY FOR PLAINXIFF
UNIXED SXAXES OF AMERICA

              IN XHE UNIXED SXAXES DISXRICX COURX
                  FOR XHE DISXRICX OF MONXANA
                       MISSOULA DIVISION

UNIXED SXAXES OF AMERICA,               CR 21-^1        -M- DCC

            Plaintiff,                  INDICXMENX

      vs.                               CONSPIRACY TO POSSESS WITH
                                        INTENT TO DISTRIBUTE
JACOBO PRISCILIANO                      METHAMPHETAMINE AND HEROIN
                                        Title 21 U.S.C. §846
SOBERANES CUADRAS,
                                        (Count I)
                                        (Penalty: Mandatoiy minimum five years
            Defendant.
                                        to 40 years imprisonment, $5,000,000 fi ne,
                                        and at least four years supervised release)

                                        POSSESSION WITH INTENT TO
                                        DISTRIBUTE METHAMPHETAMINE
                                        AND HEROIN
                                        Title 21 U.S.C. § 841(a)(1) and
                                        Title 18 U.S.C. §2
                                        (Count II)
                                        (Penalty: Mandatory minimum five years
                                        to 40 years imprisonment, $5,000,000 fi ne,
                                        and at least four years supervised release)




                                    1
         Case 9:21-cr-00021-DLC Document 2 Filed 05/06/21 Page 2 of 3




                                             TITLE 21 PENALTIES MAY BE
                                             ENHANCED FOR PRIOR DRUG-
                                             RELATED FELONY CONVICTIONS


THE GRAND JURY CHARGES:

                                     COUNT I


      That on or about Eebruary 10, 2021, in Mineral County, in the State and

District of Montana, and elsewhere, the defendant, JACOBO PRISCIEIANO

SOBERANES CUADRAS,knowingly and unlawfully conspired with others, both

known and unknown to the Grand Jury, to possess with the intent to distribute, in

violation of 21 U.S.C. § 841(a)(1), 50 grams or more of a mixture or substance

containing a detectable amount of methamphetamine, a Scheduled II controlled

substance, and 100 grams or more of a mixture or substance containing a detectable

amount of heroin, a Scheduled I controlled substance, in violation of

21 U.S.C. § 846.

                                    COUNT II


      That on or about Eebruary 10, 2021, in Mineral County, in the State and

District of Montana, and elsewhere, the defendant, JACOBO PRISCIEIANO

SOBERANES CUADRAS,knowingly possessed, with the intent to distribute, 50

grams or more of a mixture or substance containing a detectable amount of




                                         2
            Case 9:21-cr-00021-DLC Document 2 Filed 05/06/21 Page 3 of 3




    methamphetamine, a Scheduled II controlled substance, and 100 grams or more of a

    mixture or substance containing a detectable amount of heroin, a Scheduled I

    controlled substance, and did aid and abet the same, in violation of 21 U.S.C.

    § 841(a)(1) and 18 U.S.C. § 2.

          A TRUE BILL.                 Foreperson signature redacted. Original document filed under
                                       seal.




                        ..
 r-LEfL
 vn
        M.JOHNSON
/ Acting United States Attorney


                               77
    JOSEPH E. THAGGARD
    Criminal Chief Assistant U.S. Attorney




                                             3
